DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 17-20, and 22-4 are currently pending with claims 8-9 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2015/0202351 (hereinafter “Kaplan”) in view of Harris, Alexander et al. "Conducting polymer coated neural recording electrodes." 2012 (hereinafter “Harris”) in view of Wray et al. “Effect of Processing on Silk-Based Biomaterials: Reproducibility and Biocompatibility” 2011 (hereinafter “Wray”) and in further view of Opwis et al. "Oxidative in situ deposition of conductive PEDOT: PTSA on textile substrates and their application as textile heating element" Synthetic Metals Volume 162, Issues 21–22, December 2012, Pages 1912-1918 (hereinafter Opwis).
Regarding claim 1, Kaplan teaches an electrically conductive material (Fig. 12A-B) comprising: a base including a silk fiber (a silk body is used as the base; [0088]. The silk body may be fibrous, as exemplified in [0102]) degummed (the silk is degummed during preparation, [0280]).
Kaplan further teaches that conductive copolymers of poly-ethylenedioxythiophene (PEDOT) are applied to the base ([0117]), but does not specifically teach that poly(3,4-ethylene-dioxythiophene)-p-toluene sulfonate (PEDOT-pTS) is applied to the base.  In the same field of endeavor, Harris teaches that poly(3,4-ethylene-dioxythiophene)-p-toluene sulfonate (PEDOT-pTS) is a particularly effective conductive polymer when utilized for neural recording (Abstract). It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to have utilized PEDOT-pTS as taught by Harris as the conductive polymer in the Kaplan device in order to improve signal to noise ratio, charge density, and biostability (Harris; Abstract). The materials are additionally known to those of ordinary skill in the art before the effective filing date as art recognized equivalents of each other and would have produced predictable results of acting as a conductor in the device of Kaplan (see evidentiary reference Kim, Jin-Yeol et al. paragraph 2-3 that mention PEDOT, PEDOT-PSS and PEDOT-PTS are known equivalents with PEDOT-PTS having a much higher conductivity further adding to why it is a superior material to PEDOT in the same setting).

Though chemical polymerization is incredibly well-known in the field of conductive polymers, Kaplan and Harris are silent on the process. Opwis teaches a method of manufacturing PEDOT:PTSA which is the same as the claimed composition (Figure 1, Introduction). It would have been obvious to the skilled artisan before the effective filing date to utilize the chemical polymerization process as taught by Opwis with the device of Kaplan in view of Harris and Wray as predictable results would have ensued (creation of a known conductive polymer). 
Regarding claim 2, the present combination teaches the electrically conductive material of claim 1, wherein the base is linear or planar (the silk body can be in any shape and/or form, including a planar surface or implantable tube; [0092])
Regarding claims 3 and 17, the present combination teaches a bioelectrode comprising the electrically conductive material of claims 1 and 2, respectively (material is used with biological tissue; Kaplan [0087-0088], see also Figures 12A-B).

Furthermore, it would have been obvious to the skilled artisan before the effective filing date to utilize said contactable dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 7, 18, 19, 20, and 22, the present combination teaches the bioelectrode of claims 3, 4, 5, 6, and 17, respectively. Kaplan further teaches wherein the bioelectrode is configured as a multipoint electrode (multiple electrically-conducting components may be formed on the silk body; [0095]).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Harris, Wray, and Opwis, as applied to claim 1, and in further view of Kim et al. “Highly conductive PEDOT:PTS films interfacially polymerized using electro spray deposition and enhanced by plasma doping” Jan, 2014.
Regarding claims 23-24, Kaplan as modified by Harris, Wray, and Opwis discloses the device of claim 1 (above), but does not further detail the claimed resistances. The Applicant does not appear to have any criticality for the specified ranges other than they are based on the shaping and/or cross-sectional area which also do not appear to have criticality with any one shape being superior to another. As both the prior art as well as the present invention utilize the same materials on the same devices for the same purpose, it would be reasonable to assume that they would include similar if not identical electrical properties depending on the chosen shape of the device. 
Further, it has been held that a change in shape is a matter of design choice which a person having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Kim teaches utilizing PEDTO:PTS films in lieu of PEDOT or PEDOT:PSS in the same environments and further mentions that the conductivity of PEDOT:PTS could be as high as 2000S/cm given a film thickness of 100nm, providing the skilled artisan an 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to show that the polymerization process for the above material was known before the effective filing date. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794